--------------------------------------------------------------------------------



Exhibit 10.8

 

LICENSE AGREEMENT

 

BETWEEN:

THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia with offices at #103-6190 Agronomy Road, Vancouver,
British Columbia, V6T 1Z3

(“UBC”)

 

AND:

 

Advanced inhalation therapies, a corporation incorporated under the laws of
Israel, with a registered office at 27th Aavat Zion St, Tel Aviv

(the “Licensee”)

 

WHEREAS:

 

A.          UBC has been engaged in research during the course of which it has
developed and/or acquired certain technology relating to anonymized data from an
investigator-initiated Phase I clinical trial to investigate the safety of
inhaled gaseous nitric oxide in healthy adults for potential use as a frontline
treatment for pulmonary infections the “Nitric Oxide Clinical Trial”, which
research was undertaken by Dr. Yossef Av-Gay and Dr. Chris Miller in the UBC
Faculty of Medicine, Division of Infectious Diseases (the “Investigators”);

 

B.           It is UBC’s objective to exploit its technology for the public
benefit, and to generate further research in a manner consistent with its status
as a non-profit, tax exempt educational institution; and

 

C.          The Licensee and UBC have agreed to enter into this license
agreement (the “Agreement”) on the terms and conditions set out below.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.0           DEFINITIONS

 

1.1           In this Agreement:

 

(a) “Basic Participant Data”means the information collected by UBC from the
clinical trial participants in the normal course of clinical trial enrolment;

 

(b) “Confidential Information” means all information, regardless of its form:

 

(i) disclosed by UBC to the Licensee and designated by UBC as confidential,
whether orally or in writing, including without limitation all information and
documents related to the Technology (including all derived analyses and
conclusions) and the terms and conditions of this Agreement; or

 

(ii) disclosed by the Licensee to UBC and which is clearly identified in writing
as “Confidential”,

 

except that “Confidential Information” does not include information:

 

   

 

 

(iii) possessed by the recipient (the “Recipient”) before receipt from the
disclosing party (the “Discloser”), other than through prior disclosure by the
Discloser, as evidenced by the Recipient’s business records;

 

(iv) published or available to the general public otherwise than through a
breach of this Agreement;

 

(v) obtained by the Recipient from a third party with a valid right to disclose
it, provided that the third party is not under a confidentiality obligation to
the Discloser; or

 

(vi) independently developed by employees, agents or consultants of the
Recipient who had no knowledge of or access to the Discloser’s information as
evidenced by the Recipient’s business records;

 

(c) “License Fee” is defined in Article 3.4;

 

(d) “Objectionable Material” is defined in Article 7.3;

 

(e) “Start Date” means 1st November, 2011;

 

(f) “Technology” means the anonymized data from the Nitric Oxide Clinical Trial
as described in Schedule “A” and UBC’s Confidential Information;

 

(g) “Term” is defined in Article 13.1; and

 

(h) “UBC Trade-marks” means any mark, trade-mark, service mark, logo, insignia,
seal, design, symbol or device used by UBC in any manner at all.

 

2.0          PROPERTY RIGHTS IN & TO THE TECHNOLOGY AND TO INTELLECTUAL PROPERTY

 



2.1          The Licensee acknowledges and agrees that UBC owns all right, title
and interest in and to the Technology.

 

2.2          The Licensee will, at the request of UBC, sign all documents as may
be required to ensure that ownership of the Technology remains with UBC.

 

2.3         The Licensee will own all right, title and interest in any
intellectual property or products generated by employees (or other service
providers or consultants) of the Licensee based on its activities under the
License from the Start Date (the “Licensee Inventions”). For greater clarity,
the Licensee may apply for patents covering Licensee Inventions in its sole
discretion, and at its sole cost, which will be registered in Licensee’s name as
sole proprietary owner off such patents and with no rights to be granted to UBC
on such Licensee Inventions. The Licensee will be free to use and sublicense
such Licensee Inventions as in its sole discretion it sees fit, without further
accounting to UBC.

 

    Page 2 of 14

 

 

3.0         GRANT OF LICENSE

 

3.1         Subject to Article 3.3, UBC hereby grants to the Licensee a sole and
exclusive worldwide, non-transferable, non-sublicensable license to (a) use the
Technology as part of regulatory submissions that will advance the development
of inhaled nitric oxide therapy for therapeutic uses, and (b) for use in patent
applications on the terms and conditions set out in this Agreement.

 

3.2         UBC further grants to the Licensee a sole and exclusive license,
with the right to sublicense to develop, have developed, register, market, have
marketed, produce, have produced, distribute, have distributed, sell, have sold,
offer for sale and import any product based on, but which do not incorporate,
the Technology, on the terms and conditions set out in this Agreement (the
licenses granted under Section 3.1 and Section 3.2 above shall, collectively, be
referred to as the “License”).

 

3.3         The Licensee acknowledges and agrees that UBC may use the Technology
without charge in any manner at all for research, scholarly publication,
educational and all other non-commercial uses.

 

3.4          As a condition of UBC granting this License, the Licensee agrees to
pay to UBC;

 

(a) A license fee of $40,000 (Canadian funds) (the “License Fee”). The License
Fee will not be refunded to the Licensee (in whole or in part) under any
circumstances. The License Fee will be paid in three instalments as follows;

 

(i) $15,000 paid concurrently with the execution of this Agreement;

 

(ii) $15,000 paid three months after the Start Date; and

 

(iii) $10,000 paid six months after the Start Date; and

 

(b) The Licensee will enter into a Collaborative Research Agreement with UBC for
at least 2 years beginning no later than one year after the Start Date. The
Collaborative Research Agreement will provide a minimum of $75,000 (Canadian
funds) per year in funding for research relating to the use of nitric oxide for
therapeutics.

 

4.0          BASIC PARTICIPANT DATA

 

4.1          The Licensee acknowledges and agrees that UBC has a public duty to
safeguard the sanctity of the Basic Participant Data and ensure that they are
used in a manner as authorized by the participants’ informed consent and so as
to serve the advancement of scientific research.

 

4.2          For greater clarity, the Technology licensed hereunder shall not
include Basic Participant Data but shall only contain certain anonymized
components of such Basic Participant Data together with results and analyses
from the Nitric Oxide Clinical Trial.

 

4.3          The Basic Participant Data, including any backup archives, are and
will remain the property of UBC.

 

4.4          The Licensee will not make any representation to third parties to
the effect that it has any proprietary rights in the Basic Participant Data or
otherwise act in any manner inconsistent with UBC’s ownership of and right to
control the Basic Participant Data.

 

4.5          The Licensee will use its best efforts to cooperate with UBC in
ensuring that all subject identification and information associated with the
Basic Participant Data is removed.

 

    Page 3 of 14

 

 

4.6          The Licensee will comply with all applicable privacy legislation
and will not use the Technology which will in any way cause UBC to be in breach
of the Freedom of Information and Personal Privacy Act and will use its best
efforts to cooperate with UBC in the fulfilment of its duty to comply with such
Act, or any other applicable laws.

 

5.0          DISCLAIMER OF WARRANTY

 

5.1          UBC makes no representations, conditions or warranties, either
express or implied, regarding the Technology. Without limitation, UBC
specifically disclaims any implied warranty, condition or representation that
the Technology;

 

(a) corresponds with a particular description;

 

(b) is of merchantable quality;

 

(c) is fit for a particular purpose; or

 

(d) is durable for a reasonable period of time.

 

UBC is not liable for any loss, whether direct, consequential, incidental or
special, which the Licensee or other third parties suffer arising from any
defect, error or fault of the Technology, or its failure to perform, even if UBC
is aware of the possibility of the defect, error, fault or failure. The Licensee
acknowledges that it has been advised by UBC to undertake its own due diligence
regarding the Technology.

 

5.2          Nothing in this Agreement:

 

(a) constitutes a warranty or representation by UBC as to title to the
Technology or that anything made, used, sold or otherwise disposed of under the
license granted in this Agreement will not infringe the patents, copyrights,
trade-marks, industrial designs or other intellectual property rights of any
third parties, or any patents, copyrights, trade-marks, industrial design or
other intellectual property rights owned, in whole or in part, by UBC, or
licensed by UBC to any third parties;

 

(b) constitutes an express or implied warranty or representation by UBC that the
Licensee has, or will have the freedom to operate or practice the Technology; or

 

(c) imposes an obligation on UBC to bring, prosecute or defend actions or suits
against third parties for infringement of patents, copyrights, trade-marks,
industrial designs or other intellectual property or contractual rights.

 

6.0          INDEMNITY & LIMITATION OF LIABILITY

 

6.1          The Licensee indemnifies, holds harmless and defends UBC, its Board
of Governors, officers, employees, faculty, students, invitees and agents
against any and all claims (including all associated legal fees and
disbursements actually incurred) arising out of the exercise of any rights under
this Agreement, including without limitation against any damages or losses,
consequential or otherwise, arising in any manner at all from or out of the use
of the Technology licensed under this Agreement by the Licensee.

 

    Page 4 of 14

 

 

6.2          UBC’s total liability, whether under the express or implied terms
of this Agreement, in tort (including negligence) or at common law, for any loss
or damage suffered by the Licensee, whether direct, indirect or special, or any
other similar damage that may arise or does arise from any breaches of this
Agreement by UBC, its Board of Governors, officers, employees, faculty, students
or agents, is limited to $10,000.

 

6.3          The Licensee acknowledges and agrees that UBC will not be liable
for consequential or incidental damages arising from any breach or breaches of
this Agreement.

 

6.4           Notwithstanding the termination or expiration of this Agreement,
the rights and obligations in Article 6 will survive and continue to bind the
Licensee and its successors and permitted assigns.

 

7.0          PUBLICATION & CONFIDENTIALITY

 

7.1          Each party will keep and use the other party’s Confidential
Information in confidence and will not, without the other party’s prior written
consent, disclose the other party’s Confidential Information to any person or
entity, except to the party’s directors, officers, employees, faculty, students
and professional advisors who require the Confidential Information to assist
such party in performing its obligations under this Agreement. The Licensee will
maintain an appropriate internal program limiting the distribution of UBC’s
Confidential Information to only those officers, employees and professional
advisors who require such Confidential Information in performing the Licensee’s
obligations under this Agreement and who have signed appropriate non-disclosure
agreements.

 

7.2          Any party required by judicial or administrative process to
disclose the other party’s Confidential Information, will promptly notify the
other party and allow it reasonable time to oppose the process before disclosing
the Confidential Information.

 

7.3          UBC is not restricted from presenting at symposia, national or
regional professional meetings, or from publishing in journals or other
publications, accounts of its research relating to the Technology, provided that
with respect to the Confidential Information only, the Licensee is provided with
copies of the proposed disclosure at least 60 days before the presentation or
publication date and does not, within 30 days after delivery of the proposed
disclosure, give notice to UBC indicating that it objects to the proposed
disclosure. Any objection to a proposed disclosure will specify the portions of
the proposed disclosure considered objectionable (the “Objectionable Material”).
On receiving notice from the Licensee that any proposed disclosure contains
Objectionable Material, UBC will delay the proposed disclosure for 4 months from
the date UBC delivered the proposed disclosure to the Licensee. After 4 months
from the date UBC delivered the proposed disclosure to the Licensee, UBC is free
to present and/or publish the proposed disclosure whether or not it contains
Objectionable Material.

 

7.4          The Licensee and UBC agree that the terms and conditions of this
Agreement are confidential, subject to disclosure requirements by applicable
laws. Notwithstanding anything contained in Article 7, the Licensee and UBC
agree that either party may identify the title of this Agreement, the parties to
this Agreement and the names of the inventors of the Technology, and that UBC
may also disclose to the Investigators the amount of all payments made to UBC by
the Licensee under this Agreement.

 

7.5          Notwithstanding the termination or expiration of this Agreement,
the rights and obligations in Article 7 survive and continue to bind the
parties, their successors and permitted assigns.

 

    Page 5 of 14

 

 

8.0          TRADE-MARKS

 

8.1          The Licensee will not use the UBC Trade-marks or make reference to
UBC or its name in any advertising or publicity, without the prior written
consent of UBC. Without limitation, the Licensee will not issue a press release
regarding this Agreement or the Technology without first obtaining UBC’s written
approval. If the Licensee is required by law to act in breach of this Article,
the Licensee will provide UBC with sufficient prior notice to permit UBC to
bring an application or other proceeding to contest the requirement.

 

9.0          INSURANCE

 

9.1          One (1) month before the initiation of a human clinical trial, the
Licensee will notify UBC of the terms and amount of the product liability,
clinical trials, public liability, and commercial general liability insurance
and such other types of insurance which it has placed. This insurance will
include UBC, its Board of Governors, faculty, officers, employees, students and
agents as additional insureds under such insurance policies.

 

10.0       ASSIGNMENT

 

10.1        Subject to Article 10.2, the Licensee will not assign, transfer,
mortgage, pledge, financially encumber, grant a security interest, permit a lien
to be created, charge or otherwise dispose of any or all of the rights granted
to it under this Agreement without the prior written consent of UBC.

 

10.2        The Licensee may assign this Agreement as part of a sale, transfer
or merger of the Licensee’s entire business (or that part of Licensee’s business
that exercises all rights granted under this Agreement), provided that before
any such assignment, the following conditions must be met:

 

(a) the Licensee must give UBC thirty (30) days prior written notice of the
assignment, including the intended assignee’s name and contact information;

 

(b) the assignee must have the financial and technical ability to assume the
obligations under this Agreement, and the assignee (and its principals) must be
of good and reputable character;

 

(c) the assignee must agree in writing with UBC to be bound by this Agreement;
and

 

(d) the Licensee will pay all reasonable legal expenses incurred by UBC
regarding any consents and approval required from UBC.

 

10.3        UBC will have the right to assign its rights, duties and obligations
under this Agreement to a company of which it is the sole shareholder, or a
society which it has incorporated or which has purposes which are consistent
with the objectives of UBC. If UBC makes such an assignment, the Licensee will
release and discharge UBC from all obligations or covenants, provided that the
company or society, as the case may be, signs a written agreement which provides
that the company or society assumes all obligations or covenants from UBC and
that the Licensee retains all rights granted to the Licensee under this
Agreement.

 

11.0       GOVERNING LAW

 

11.1       This Agreement is governed by, and will be construed in accordance
with, the laws of British Columbia and the laws of Canada in force in that
province, without regard to its conflict of law rules. All parties agree that by
executing this Agreement they have attorned to the jurisdiction of the Supreme
Court of British Columbia. The parties agree that the British Columbia Supreme
Court has exclusive jurisdiction over this Agreement.

 

    Page 6 of 14

 

 

12.0        NOTICES

 

12.1        All reports and notices or other documents that a party is required
or may want to deliver to any other party will be delivered:

 

(a) in writing; and

 

(b) either by personal delivery or by registered or certified mail at the
address for the receiving party set out in Article 12.2 or as varied by any
notice.

 

Any notice personally delivered is deemed to have been received at the time of
delivery. Any notice mailed in accordance with this Article 12.1 is deemed to
have been received at the end of the fifth day after it is posted.

 

12.2        The address for delivery of notices and instructions for making
payments to UBC are set out in the attached Schedule “B”. The address for
delivery of notices to the Licensee is set out below:

 

ADVANCED INHALATION TECHNOLOGIES

 

Address:27th Aavat Zion, Tel Aviv, Israel
Telephone: +97236045662 or +972502323280
Fax: +97236045662

 

13.0       TERM

 

13.1        The term (the “Term”) of this Agreement starts on the Start Date and
ends on:

 

(a) the day that is exactly 10 years later; or

 

(b) the date on which the Collaborative Research Agreement terminates or
expires,

 

whichever is last to occur, unless terminated earlier under Article 14.

 

14.0       TERMINATION OF AGREEMENT

 

14.1       This Agreement automatically and immediately terminates without
notice to the Licensee if any proceeding under the Bankruptcy and Insolvency Act
of Canada, or any other statute of similar purpose, is started by or against the
Licensee.

 

14.2       UBC may, at its option, immediately terminate this Agreement by
giving notice to the Licensee if one or more of the following occurs:

 

(a) the Licensee becomes insolvent, as evidenced, for example (without
limitation) by the appointment of a receiver, a receiver manager, the issuance
of financial statements which according to GAAP would render the Licensee
insolvent, the termination of a majority of the Licensee’s employees, the
vacation of the Licensee’s chief place of business or the Licensee ceasing or
threatening to cease carrying on business;

 

    Page 7 of 14

 

 

(b) any execution or other process of any court becomes enforceable against the
Licensee, or if any similar process is levied on the rights under this Agreement
or on any money due to UBC and is not released or satisfied by the Licensee
within 30 days from the process becoming enforceable or being levied;

 

(c) if the Licensee or any of its directors or officers have breached or
otherwise failed to comply with any applicable securities laws, regulations or
requirements which UBC deems in its sole discretion to be material;

 

(d) any resolution is passed or order made or other steps taken for the winding
up, liquidation or other termination of the existence of the Licensee;

 

(e) the Technology becomes subject to any security interest, lien, charge or
encumbrance in favour of any third party claiming through the Licensee;

 

(f) if the Licensee breaches any of Articles 3.1, 8.0, 9.0 or 10.0; or

 

14.3        Other than as set out in Articles 14.1 and 14.2, either party may
terminate this Agreement for any breach which is not remedied after providing
the following notice to the party in breach:

 

(a) 30 days notice in the case of any breach which can reasonably be remedied
within 30 days of the delivery of such notice; or

 

(b) if the breach cannot be remedied within 30 days and the breach is not
remedied within such further period as may be reasonably necessary, or within 90
days after receipt of notice, whichever is sooner.

 

14.4        If this Agreement is terminated under Article 14.1 to 14.3, the
Licensee will make all outstanding payments to UBC and UBC may proceed to
exercise any or all of the rights and remedies available under this Agreement or
otherwise available by law or in equity, successively or concurrently, at the
option of UBC. Within 5 days of the termination date, the Licensee will deliver
to UBC all Technology in its possession or control and will have no further
right of any nature at all in the Technology. If the Licensee has not delivered
up the Technology within 5 days from the termination date, UBC may immediately
and without notice enter the Licensee’s premises and take possession of the
Technology. The Licensee will pay all charges or expenses incurred by UBC in the
enforcement of its rights or remedies against the Licensee under this Article
14.4, including without limitation UBC’s legal fees and disbursements on an
indemnity basis.

 

14.5        The Licensee will cease to use the Technology in any manner at all
within 5 days from the termination date.

 

14.6        The Licensee will have the right to terminate this Agreement by
providing prior written notice of ninety (90) days to UBC.

 

15.0        MISCELLANEOUS COVENANTS OF LICENSEE

 

15.1        The Licensee represents and warrants to UBC that the Licensee is a
corporation duly organized, existing and in good standing under the laws of
Israel and has the power, authority and capacity to enter into this Agreement
and to carry out the transactions contemplated by this Agreement, all of which
have been duly and validly authorized by all requisite corporate proceedings.
UBC is aware that the Licensee is a start up company and that the Licensee will
use commercially reasonable efforts to raise the necessary seed capital
financing for the activities set out herein.

 

    Page 8 of 14

 

 

15.2        The Licensee will comply with all laws, regulations and ordinances,
whether Federal, State, Provincial, County, Municipal or otherwise, with respect
to the Technology and this Agreement.

 

15.3        The Licensee will pay all taxes and any related interest or penalty
designated in any manner at all and imposed as a result of the existence or
operation of this Agreement, including without limitation tax which the Licensee
is required to withhold or deduct from payments to UBC. The Licensee will
provide to UBC evidence as may be required by Canadian authorities to establish
that the tax has been paid. If UBC is required to collect a tax to be paid by
the Licensee, the Licensee will pay the tax to UBC on demand.

 

15.4        The obligation of the Licensee to make all payments under this
Agreement is absolute and unconditional and is not, except as expressly set out
in this Agreement, affected by any circumstance, including without limitation
any set-off, compensation, counterclaim, recoupment, defence or other right
which the Licensee may have against UBC, or anyone else for any reason at all.

 

15.5        The Licensee will pay interest on all amounts due and owing to UBC
under this Agreement but not paid by the Licensee on the due date, at the rate
of 12.68% per annum, calculated annually not in advance. The interest accrues on
the balance of unpaid amounts from time to time outstanding, from the date on
which portions of the amounts become due and owing until payment in full.

 

15.6        The Licensee will complete and deliver to UBC on or before January 1
of each year during the Term, starting on January 1, 2012, an annual report in
the form attached as Schedule “C” (or an amended form as reasonably required by
UBC from time to time).

 

16.0        MANAGEMENT OF CONFLICTS OF INTEREST

 

16.1        The Licensee acknowledges that it is aware of UBC’s Conflict of
Interest Policy #97, Patent and Licensing Policy #88 and Research Policy #87
(www.universitycounsel.ubc.ca/policies/policies.html), and that UBC may amend
these policies or introduce new policies from time to time.

 

16.2         Subject to Article 16.3 the Licensee and UBC agree, that:

 

(a) the facilities and research programs of the Licensee will be conducted
independently of all UBC facilities, faculty, students or staff, and in
particular, independently of and from the Investigators and the laboratory
facilities made available to the Investigators by reason of the Investigators’
employment at UBC;

 

(b) no students, post-doctoral fellows or other UBC staff will participate or be
involved in the Licensee’s research, projects or utilize its facilities; and

 

(c) any disclosures of inventions made by the Investigators to the Licensee will
be immediately forwarded by the Licensee to UBC.

 

16.3        The Licensee and UBC may, from time to time, enter into written
agreements to permit activities which would otherwise be prohibited by Article
16.2.

 

    Page 9 of 14

 

 

17.0       GENERAL

 

17.1        Nothing contained in this Agreement is to be deemed or construed to
create between the parties a partnership or joint venture. No party has the
authority to act on behalf of any other party, or to commit any other party in
any manner at all or cause any other party’s name to be used in any way not
specifically authorized by this Agreement.

 

17.2        Subject to the limitations in this Agreement, this Agreement
operates for the benefit of and is binding on the parties and their respective
successors and permitted assigns.

 

17.3        No condoning, excusing or overlooking by any party of any default,
breach or non-observance by any other party at any time or times regarding any
terms of this Agreement operates as a waiver of that party’s rights under this
Agreement. A waiver of any term, or right under, this Agreement will be in
writing signed by the party entitled to the benefit of that term or right, and
is effective only to the extent set out in the written waiver.

 

17.4        No exercise of a specific right or remedy by any party precludes it
from or prejudices it in exercising another right or pursuing another remedy or
maintaining an action to which it may otherwise be entitled either at law or in
equity.

 

17.5        All terms which require performance by the parties after the expiry
or termination of this Agreement, will remain in force despite this Agreement’s
expiry or termination for any reason.

 

17.6        Part or all of any Article that is indefinite, invalid, illegal or
otherwise voidable or unenforceable may be severed and the balance of this
Agreement will continue in full force and effect.

 

17.7        The Licensee acknowledges that the law firm of Richards Buell Sutton
LLP has acted solely for UBC in connection with this Agreement and that all
other parties have been advised to seek independent legal advice.

 

17.8        This Agreement sets out the entire understanding between the parties
and no changes are binding unless signed in writing by the parties to this
Agreement.

 

17.9        Time is of the essence of this Agreement.

 

    Page 10 of 14

 

 

17.10      Unless the contrary intention appears, the singular includes the
plural and vice versa and words importing a gender include other genders.

 

SIGNED BY THE PARTIES AS AN AGREEMENT on the 1st day of November, 2011 but
effective as of the Start Date.

 

SIGNED FOR AND ON BEHALF of   THE UNIVERSITY OF BRITISH COLUMBIA   by its
authorized signatories:       /s/ J.P. Heale   Authorized Signatory          
Authorized Signatory  

 

SIGNED FOR AND ON BEHALF of   ADVANCED INHALATION TECHNOLOGIES   by its
authorized signatories:       /s/ Amir Avniel   Authorized Signatory       Amir
Avniel, Director   Please print Name and Title of Signatory           Authorized
Signatory           Please print Name and Title of Signatory  

 

    Page 11 of 14

 

 

SCHEDULE “A”

 

DESCRIPTION OF “TECHNOLOGY”

 

UBC File # Investigators Description 10-086

Dr. Yossef Av-Gay

Dr. Chris Miller

CREB approval

Phase I clinical trial protocol

Health Canada Report

Phase I clinical trial anonymized data

 

The data will be strictly anonymized. The link between the data and any
participant identifiers will be irreversibly severed so that no participant can
subsequently be identified. Confidentiality will be maintained because each
subject will be identified by an alphanumeric code. The data includes the
following fields for each of the 10 clinical trial participants:

1. Individual lD (anonymized random arbitrary ID number)

2. Gender

3. Age group

4. Lung Function Results

5. Blood Chemistry and Haematology results

 

    Page 12 of 14

 

 

SCHEDULE “B”

 

ADDRESS FOR NOTICES & PAYMENT INSTRUCTIONS

 

1. The address for delivery of notices to UBC is:

 

The Director
University – Industry Liaison Office
University of British Columbia
#103 – 6190 Agronomy Road
Vancouver, British Columbia
V6T 1Z3
Telephone:
Fax:

 

2. Payment of all amounts due to UBC under the terms of this license may be made
as follows:

 

a) by cheque made payable to “The University of British Columbia” delivered to
UBC at the above address; or

 

b) by wire transfer in accordance with the instructions set out below:

 

Note: Please ensure ALL of the information is provided for efficient receipt of
wire payments:

 

For Canadian $ Deposits via wire (General) For US $ Deposits via wire: Pay Via:
Pay Via: Pay to: Pay to:

Bank Address:

HSBC Bank of Canada
Main Branch
885 West Georgia Street
Vancouver, BC, Canada

Bank Address:

HSBC Bank of Canada
Main Branch
885 West Georgia Street
Vancouver, BC, Canada

For Account: For Account:

Beneficiary: The University of British Columbia

Reference: Finance Officer

Phone:

Re: Dept ID 352000

For Royalties use JHJQ

For Patent Fees use EFGE

Dept Name: UILO

Beneficiary: The University of British Columbia

Reference: Finance Officer

Phone:

Re: Dept ID 352000

For Royalties use JHJQ

For Patent Fees use EFGE

Dept Name: UILO

 

Cover/Reimbursement:

Receiving Bank:

(HSBC Bank USA)

Beneficiary Bank:

 

 

    Page 13 of 14

 

 

SCHEDULE “C”

 

UBC License Agreement Annual Report

 

The information to be completed below will constitute the annual report required
under the UBC License Agreement. Any information or documents provided by the
Licensee in this report will not be interpreted as affecting the express rights
and obligations of the Licensee contained in the License Agreement.

 



Date of Report: __________________ Person Preparing This Report:
____________________

 

Name of Licensee: ______________ UBC File Number: ___________________________

 

Jurisdiction of Corporation: _________________ Head Office Address:
________________________

 

Contact Person for Company
_________________________________________________________

 

Licensed Technology:
____________________________________________________________________

 

Telephone Number: __________________ E-mail Address:
____________________________

 

  1. Please provide a brief report on the status of development of the UBC
Technology.                                     2. Has the Licensee filed any
patent applications relating to the UBC Technology?  Please provide details, and
attach copies of all relevant documents.                                     3.
Is there any other information relating to this License that you think we should
be aware of? Please summarize them below or contact us directly.                
         

 

Prepared by   Date Dd/mm/yy Phone  

 

I _____________________ (print name), of _________________(title) hereby certify
the foregoing information as true and correct.

 

    Signature Date Signed

 

Once completed, please submit this report to:

 

Managing Director

University – Industry Liaison Office

#103 – 6190 Agronomy Road,

Vancouver, BC

V6T 1Z3

 

    Page 14 of 14



